Citation Nr: 0907200	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-34 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
injuries.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  Bilateral knee injuries are not shown by the medical 
evidence of record to be related to active duty service.

2.  Entitlement to service connection for bilateral hearing 
loss and bilateral tinnitus was denied by an unappealed 
September 2003 rating decision.

3.  Evidence associated with the claims file since the 
unappealed September 2003 is new and material, raising a 
reasonable possibility of substantiating the appellant's 
claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus.

4.  The appellant's bilateral hearing loss and tinnitus are 
not shown by the medical evidence of record to be related to 
his active service.




CONCLUSIONS OF LAW

1.  Bilateral knee injuries were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus is new and material, and therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

4.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the appellant's service connection claim for 
bilateral knee injuries, prior to the initial adjudication of 
the instant case, the RO's letter, dated in March 2006, 
advised the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

On March 31, 2006, shortly after the appellant filed the 
claims as issue herein, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must notify a appellant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the appellant.  
The information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a 


statement as to what information would allow the claim to be 
successfully reopened.  Correspondence from the RO to the 
appellant, dated in July 2006, was compliant with Kent, but 
only with respect to the appellant's claim to reopen his 
service connection claim for bilateral hearing loss.  The RO 
did not send Kent-compliant notice to the appellant with 
respect to his service connection claim for bilateral 
tinnitus until June 2007.  With that said, however, the Board 
finds that the July 2006 letter provided the appellant notice 
of the information necessary to reopen and establish 
entitlement to his service connection claim for bilateral 
tinnitus.  This is especially true given that both claims 
were originally denied due to the lack of competent medical 
evidence linking the appellant's disabilities to his active 
service.  Moreover, the appellant's claims were re-
adjudicated after he received the June 2007 notice in the 
September 2007 statement of the case.  Prickett, 20 Vet. App. 
at 376.

On March 3, 2006, shortly before the appellant filed the 
claims at issue herein, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the duty to notify 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  With respect to the 
appellant's service connection claim for bilateral knee 
injuries, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, and was provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO has also taken all 
reasonable actions to locate and obtain the appellant's 
service medical records.  Unfortunately, it was ultimately 
concluded that these service records were destroyed in a 
fire.  As a consequence of the appellant's service medical 
records being unavailable, the Board acknowledges, and 
accepts, the heightened obligation to provide an explanation 
of the reasons and bases for its findings and to consider the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in 
reaching the decision contained herein.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With respect to the appellant's 
service connection claim for bilateral knee injuries, the 
Board concludes an examination was not needed because there 
is no evidence establishing an inservice incident or injury.

As for the appellant's claims to reopen his service 
connection claims for bilateral hearing loss and tinnitus, he 
was provided a VA examination in September 2006.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the appellant served on active duty from August 
1953 to June 1955.
The appellant is seeking service connection for bilateral 
knee injuries.  He attributes these injuries to inservice 
incidents involving skiing training.  The appellant is also 
seeking to reopen service connection claims for bilateral 
hearing loss and bilateral tinnitus.  He attributes these 
conditions to inservice exposure to acoustic trauma.

A.  Bilateral Knee Injuries

After his claim was certified to the Board, the appellant 
submitted a bone scan report, dated in August 2003, with a 
contemporaneous waiver of jurisdiction.  At the time of this 
scan, the appellant presented with right leg pain associated 
with right hip paresthesia.  Whole body, gamma camera images 
of the axial and appendicular skeleton were obtained, which 
revealed likely degenerative changes of the left patella, 
proximal right fibula, and sternoclavicular and 
acromioclavicular joints.  The findings suggestive of osseous 
metastatic disease or fracture were not identified.  
Ultimately, the radiologist stated that this was:

Essentially [a] normal whole body 
nuclear bone scan.  Evidence of 
degenerative changes [was] noted.  
Given the patient's right hip pain and 
slightly atypical increased uptake at 
what would appear to be the lateral 
tibial plateau or fibula at the right 
knee, radiographs of the right hip and 
knee are recommended.  The study is 
otherwise unremarkable.

The radiologist did not provide the appellant with an 
etiological opinion concerning his bilateral knee injuries.

In August 2006, the appellant underwent physical and 
radiological examination of his knees.  At this examination, 
the appellant reported that he experienced multiple inservice 
injuries to both knees during ski school in Austria.  The 
appellant further reported that he sought treatment at the 
time of these incidents, but was told he was fine and that he 
should to return to duty.  Until this examination, the 
appellant reported that he never sought a formal medical 
evaluation.

Upon physical examination, the appellant's legs were warm and 
well perfused.  Light touch was normal in all dermatomal 
distribution throughout the lower extremities.  Further 
neurological examination revealed +1 symmetric deep tendon 
flexion at the patella and Achilles tendons.  There was 
negative straight leg raise bilaterally.  Range of motion of 
the right knee was 0-130 degrees and the left knee was 
hypertension of 5-130 degrees.  Lachman's testing was 
negative bilaterally, and anterior and posterior drawer signs 
were negative.  When the appellant stood and walked, he had a 
valgus thrust to his left knee.  Medial and lateral joint 
lines were non-tender.  There was negative patellar crepitus.  
The right knee was stable to various and valgus stress at 0 
and 30 degrees.  The left knee has 2+ laxity with valgus 
stress.  The medial collateral ligament (MCL) was non-tender.  
The lateral collateral ligament was intact and stable at 0 
and 30 degrees.  Hamstring and quadriceps strength was 4/5 
with manual muscle testing.  The tibialis anterior, 


gastrocsoleus, exterior hallucis long and flexor hallucis 
longus were all 5/5 in strength.  Radiological examination 
revealed symmetric maintenance of joint space bilaterally and 
early, small osteophytes at the patella.  

The appellant's condition was diagnosed as left knee grade II 
MCL laxity, but, overall, his knees were deemed to be in 
"excellent shape."  No etiological opinion was provided in 
this report.

At the November 2008 Board hearing, the appellant reiterated 
his statements that he experienced multiple inservice 
injuries to his knees while in Austria and that he did not 
receive any inservice treatment.  The appellant further 
stated that he did not receive formal treatment for his 
bilateral knee injuries until between 10 to 15 years after 
his discharge from active service.

Despite the appellant claiming that he received formal 
treatment for his bilateral knee injuries between 10 to 15 
years after his discharge from active service, post-service 
records failed to document any complaints of or treatment for 
a bilateral knee condition for more than 48 years after the 
appellant's discharge from active service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In order to prevail on the issue of service connection there 
must be medical evidence of a nexus between an inservice 
injury and the current disability.  See Hickson, 12 Vet. App. 
at 253; see also Pond, 12 Vet App. at 346.  The competent 
medical evidence of record does not relate the appellant's 
current bilateral knee injuries to an inservice incident.

The appellant's contentions that his current bilateral knee 
injuries are related to his military service, as a layman, 
cannot be considered competent evidence on medical 


causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, in the absence of medical evidence that the appellant's 
bilateral knee injuries are related to his military service 
or were caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
appellant's claims for service connection.  As the 
preponderance of the evidence is against the service 
connection claim for bilateral knee injuries, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  New and Material Evidence Claims

In order to reopen a claim which has been previously denied 
and which is final, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In this case, the RO denied the appellant's initial claims 
seeking service connection for bilateral hearing loss and 
bilateral tinnitus in an unappealed September 2003 rating 
decision.  The RO's decision indicated that there was no 
evidence demonstrating current diagnoses of bilateral hearing 
loss or bilateral tinnitus.  


Notice of this decision was sent to the appellant in 
September 2003, and he did not file a timely notice of 
disagreement.  Accordingly, the September 2003 RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).

In March 2006, the appellant filed his present claim seeking 
to reopen the issues of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.  In its 
September 2006 rating decision, the RO determined that new 
and material evidence was presented to reopen the appellant's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.  Such a determination, however, is 
not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Because the September 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
282-83.

Evidence of record at the time of the September 2003 rating 
decision included January 1999 audiographic testing, 
treatment reports dated from April 2000 to October 2002, and 
a service questionnaire filled out by the appellant.  As 
noted above, the appellant's service personnel and treatment 
records are fire-related and not associated with his claims 
folder.  Based on this evidence, the RO denied the 
appellant's claims because there was no medical evidence that 
current disabilities existed.

Evidence submitted after the unappealed September 2003 rating 
decision consisted of a January 2005 audiogram, a February 
2006 audiogram, a September 2006 VA 


audiological examination, a transcript from the November 2008 
Board hearing, service documents, Internet articles, and 
photographs.

Comparing the evidence received since the RO's September 2003 
rating decision to the evidence of record before then, the 
Board finds that the appellant has submitted new and material 
evidence in support of his claim.  Specifically, the evidence 
of record at the time of the September 2003 rating decision 
did not include evidence demonstrating current diagnoses of 
bilateral hearing loss and bilateral tinnitus.  The February 
2006 treatment report and September 2006 VA examination 
report contained diagnoses of bilateral hearing loss and 
bilateral tinnitus.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the 
appellant's claims.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); See Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that evidence is presumed credible for the purpose 
of determining whether the evidence is new and material).  
Thus, the claims to service connection for bilateral hearing 
loss and bilateral tinnitus are reopened.

C.  Bilateral Hearing Loss and Bilateral Tinnitus

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

After reviewing the evidence of record, as detailed in the 
previous section, the Board concludes that service connection 
is not warranted for either bilateral hearing loss or 
bilateral tinnitus.

In January 2005, the appellant underwent audiological 
testing; however, the Board finds that this evidence is not 
probative for VA purposes.  The results considered in 
evaluating hearing loss for VA purposes were charted, but not 
stated numerically.  Accordingly, the January 2005 audiogram 
cannot be considered, as it fails to 


provide the specific information necessary and consistent 
with the regulations pertinent to hearing acuity evaluations 
under 38 C.F.R. § 4.85 (a).  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that VA may not interpret graphical 
representations of audiometric data).

In February 2006, the appellant underwent further 
audiological testing.  The resulting audiogram revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
80
105
NR
LEFT
55
75
85
100
NR

The audiologist noted that the appellant's tympanograms were 
within normal limits, bilaterally, and that his speech 
recognition scores were 76 percent, bilaterally.  Based on 
these results, the audiologist diagnosed the appellant's 
condition as "bilateral essentially sensorineural hearing 
loss."  The audiologist did not provide an etiological 
opinion.

In September 2006, the appellant underwent a VA audiological 
examination.  The examination included audiological 
evaluation, which revealed puretone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
80
100
NR
LEFT
55
70
85
100
NR

The average puretone threshold for the appellant's right ear 
was 90+ decibels, and the average for the appellant's left 
ear was 93+ decibels.  Speech recognition testing was also 
administered during this examination on which the appellant 
scored 68 percent for his right ear and 72 percent for his 
left ear.  Ultimately the examiner 


diagnosed moderate to profound sensorineural hearing loss 
between 500 and 4000 Hertz in his right ear, moderately 
severe to profound sensorineural hearing loss between 500 and 
4000 Hertz in his left ear, and constant bilateral tinnitus.  
With that said however, the examiner was unable to formulate 
an etiological opinion with respect to either the appellant's 
bilateral hearing loss or bilateral tinnitus without 
resorting to mere speculation.

At the November 2008 Board hearing, the appellant testified 
as to the circumstances he claimed gave rise to his bilateral 
hearing loss and bilateral tinnitus.  Moreover, the appellant 
recounted for the Board his history of medical treatment for 
these conditions since his discharge from active service.

The appellant's service treatment records are fire-related 
and, thus, were unavailable for review.  Nevertheless, post-
service records failed to document any complaints of, 
treatment for, or diagnoses of either bilateral hearing loss 
or bilateral tinnitus for decades after the appellant's 
discharge from active service.  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims herein.  See Mense, 1 Vet. App. at 356.  Although 
tinnitus is capable of lay observation, the Board finds that 
this extended period without complaint of or treatment for 
bilateral tinnitus must be considered.  Id., see also Charles 
v. Principi, 16 Vet. App. 360, 374-75 (2002). 

In this case, the Board finds the photographs and internet 
articles submitted by the appellant and the appellant's 
statements to be competent evidence that he was exposed to 
loud noise during service.  However, the appellant's 
contentions that his current bilateral hearing loss and 
bilateral tinnitus are related to his military service, as a 
layman, cannot be considered competent evidence on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu, 2 
Vet. App. at 494-95.  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical evidence respect to the 
etiology of the appellant's bilateral hearing loss and 
bilateral tinnitus concluded that it was impossible to 
determine the origins of these conditions without resorting 
to mere speculation.  

Thus, in the absence of competent medical evidence that the 
appellant's bilateral hearing loss and bilateral tinnitus are 
related to his military service or were caused or aggravated 
by a service-connected disability, the preponderance of the 
evidence is against the appellant's claims for service 
connection.  As such, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral knee injuries, bilateral 
hearing loss, and bilateral tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


